—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered July 3, 1997, convicting him of burglary in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*621Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is unpreserved for appellate review (see, CPL 470.05 [2]; People v Antonio, 255 AD2d 449), and in any event, is without merit. Bracken, J. P., Ritter, Krausman and Smith, JJ., concur.